        Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 FRANCESCA VIOLA                            )        Case No.        20          14 3 9
                                            )
        Plaintiff,                          )
 V.                                         )        JURY TRIAL DEMANDED
                                            )
 JOSHUA BENTON                              )
                                            )
 And                                        )
                                            )
 PRESIDENT AND FELLOWS OF                   )                   ~AR 16 2• 10
 HARVARD COLLEGE (HARVARD                   )
 CORPORATION)                               )                   TE
                                                           By_             •VI



        Defendants

                               COMPLAINT - CIVIL ACTION

       Plaintiff Francesca Viola ("Viola") by and through undersigned counsel, hereby states as

follows in support of her Complaint against Defendants Joshua Benton ("Defendant Benton") and

President and Fellows of Harvard College ("Defendant Harvard") (Collectively, "Defendants").

                                           Parties


       1. Viola is an award winning, respected journalist and journalism professor whose career

          spans more than twenty years. She is an individual and resident of Fort Washington,

          Pennsylvania, in the County of Montgomery, and has been at all relevant times

          referenced herein.

       2. Defendant Benton, an individual, is a journalist and the founder and director of the

          Nieman Journalism Lab ("Nieman Lab") which operates a website located at

          https ://www.niemanlab.org and is owned by the Nieman Foundation for Journalism at

          Harvard University. At all times relevant herein, Defendant Benton was an employee


                                                1
 Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 2 of 18




   of Defendant Harvard and was acting within the scope of his employment. Upon

   information and belief, Defendant Benton is a resident of Massachusetts and has been

   at all relevant times referenced herein.

3. Defendant Harvard is a private university based in Cambridge Massachusetts and has

   been at all relevant times referenced herein.


                             Venue and Jurisdiction


4. This Court possesses federal diversity under 28 U.S .C. § 1332 as the parties are diverse

   in citizenship and the amount in controversy exceeds $75,000.

5. Venue is proper in the Eastern District of Pennsylvania pursuant to 28

   U.S.C. § 1391(b)(2) because Defendant Benton purposely directed his tortious

   activities against Plaintiff toward the State of Pennsylvania and caused harm to her in

   this venue. Dudnikov v. Chalk & Vermillion Fine Arts, 514 F.3d 1063, 2008 U.S. App

   LEXIS 1870 (2008).


                               Factual Allegations


6. Prior to initiating this litigation, the Parties agreed to an extension of the statute of

   limitations of Viola' s claims through a tolling agreement which is still in effect through

   March 20, 2020.

7. Beginning in 2004, Viola worked as a journalism professor in the Klein College of

   Media and Communication at Temple University ("Temple").

8. Viola worked under a teaching contract that was renewed periodically throughout her

   employment without issue.




                                         2
 Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 3 of 18




9. Prior to the actions of Defendant Benton in May 2018 that gave rise to this lawsuit,

   Viola enjoyed a successful career with Temple and had cultivated a stellar reputation

   in the Temple community which included earning a faculty merit award for exceptional

   performance on April 23, 2018 .

10. On May 4, 2018, Nieman Lab published an article ("the Article") to its website titled,

   "People who are delusional, dogmatic, or religious fundamentalists are more likely to

   believe fake news." The article, attached hereto as Exhibit A can be found at the

   following    URL:     https://www.niemanlab.org/2018/05/people-who-are-delusional-

   dogmatic-or-religious-fundamentalists-are-more-likely-to-believe-fake-news/.

11. Nieman Lab uses an online public comment sharing platform called Disqus to allow

   readers to post comments to articles on the website.

12. Disqus is an application used by thousands of websites which provides a platform for

   users to post comments by creating an account using a name (the "Display Name") and

   email address.

13. Disqus permits users to choose their own Display Name which is visible to the public

   whenever they post a comment through the platform. Multiple users may choose to use

   the same Display Name which may be pseudonymous.

14. Visitors to any website that utilizes the Disqus platform for comments may click on the

   Display Name associated with any comment to see other Disqus comments associated

   with that user.




                                        3
 Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 4 of 18




15. Websites that utilize Disqus as a comment platform are subject to the Basic Rules for

   Discus-Powered Sites (the "BRDPS"), attached hereto as Exhibit B. The BRDPS state

   the following:

                 Disqus enables online discussion communities, and in doing so, freedom of

                 expression and identity are core values of the Service. There are a number of

                 categories of content and behavior, however, that jeopardize Disqus by posing

                 risk to comm enters, publishers, and/or third party services utilizing the Disqus

                 platform.

                 Websites or website representatives, including site moderators, publishing

                 inappropriate content or exhibiting inappropriate behaviors in connection with

                 their use of the Service may have their Disqus account and/or Disqus forum

                 suspended or terminated

                 The following are not allowed on sites that use Disqus:



                 •    Deceitful data collection or distribution


                     User information is for moderation purposes only and collecting any

                     information in a misleading way is prohibited. Distribution of personal

                     identifiable information is prohibited,

                 •    Intimidation of users of the Disqus Service

                      Blackmail, extortion, extreme discrimination, and other forms of

                      threatening behavior are prohibited.

16. Users ofDisqus are also subject to the Basic Rules for Disqus (the "BRD")(collectively

   with the BRDPS, "the Disqus Policies") attached hereto as Exhibit C which prohibit

   "posting personally identifiable information" and "targeted and systematic harassment

   of people."




                                               4
 Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 5 of 18




17. Users of Disqus must agree to the terms of the BRD, when creating an account prior to

   posting any comments.

18. As a website that uses the Disqus platform to moderate comments, Nieman Lab, and

   by extension Harvard, is bound by the BRDPS.

19. The Nieman Labs website is also bound by Defendant Harvard' s privacy policy (the

   "Harvard Privacy Statement") which has been in effect throughout the relevant time

   period, and is linked to directly on every page of the Nieman Lab website and located

   at the following URL: https://www.harvard.edu/privacy-statement. It is attached hereto

   as Exhibit D.

20. The Harvard Privacy Statement states, unequivocally, that while user data may be

   collected, users of the website will "remain anonymous."

21 . Viola had read and was aware of the Harvard Privacy Statement and relied on its

   promise of anonymity when using the Nieman Lab website.

22. Viola' s reliance was reasonable and expected under the terms of the Harvard Privacy

   Statement which she understood were binding for use of the Nieman Lab website.

23. Viola maintained a profile on Disqus under the pseudonymous Display Name

   "truthseeker" (the "Truthseeker Account"). No publicly identifying information

   regarding Viola was disclosed through the use of this pseudonym and Viola chose to

   remain anonymous while posting comments using the Truthseeker Account.

24. Anonymous speech is a crucial and protected right of which Harvard University is well

   aware and has acknowledged extensively. See, e.g. The Harvard Cyberlaw Clinic

   website for reference: https ://bit.ly/2P Ao 1fc ("Speech, Media Law & First Amendment

   Practice Areas"); https ://bit.ly/2wLtHvR ("Protecting Anonymous Speech Under



                                        5
 Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 6 of 18




   California's Anti-SLAPP Law"); and               https://bit.ly/2wMrwZ7 ("Citizen Media Law

   Project and Cyberlaw Clinic Lead Amicus Effort Promoting Rights of Anonymous

   Online Speakers in IL").

25. On May 4, 2018, Viola posted a comment to the Article. Viola' s comment was critical

   of both the Article itself and Nieman Lab. It was posted in response to another critical

   comment published under the Display Name, "Alexander Best." The Alexander Best

   comment is attached hereto as Exhibit E and stated the following:

                This is embarrassing journalism. Your headline suggests people who have

                religious views that are perceived as "fundamentalist"are equivalent to people

                who are "delusional." Your caveats on causation and correlation as the fine

                print does not elevate the sense that this article is just another illustration of

                "fake" news. And that is what is so sad about the entire topic. "Serious" Media

                have chosen the same methodologies of the people they disdain. I expect it

                from soap opera CNN but Nieman ? If you are a lab for the future of

                journalism, that is really worrying. I appreciate the daily briefings. But this

                undermines the credibility of what in the inevitable speed of life and glut of

                data, is often just a fleeting headline. This makes me more likely to delete or

                unsubscribe. It is not just the poor quality of the journalism it is what it say

                about the Editor of this section . Eye, ball, off.


26. Viola's Truthseeker Account comment, is attached hereto as Exhibit F and stated the

   following:

                I am a journalism professor at a major east coast university and I completely

                agree with you. I follow Nieman but this is an article designed to insinuate

                that 1) Trump supporters who happen to be religious are delusional 2)

                conservative media that don ' t tout the democrat party talking points are

                disseminating ' fake news .' I will no longer use Nieman as a source.

                                               6
 Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 7 of 18




27. Based on the assertions of the Harvard Privacy Statement, and the Disqus Policies,

   Viola had a reasonable expectation of privacy in making her comment to the Article

   through Disqus.

28. The email address of users who comment on websites using Disqus is accessible by the

   website administrators, but it is not accessible by third parties or visible to the general

   public.

29. In his capacity as Director of Nieman Lab, Defendant Benton had administrative access

   to view Viola's email address associated with the Disqus comment posted to the

   Article.

30. After reading Viola's critical comment, Defendant Benton used his administrative

   access to view Viola's email address and to discover Viola's true identity and the

   identity of her employer and professional colleagues, including her Dean.

31. Defendant Benton was also able to identify previous comments posted using the same

   Truthseeker Account on other Disqus powered websites.

32. In retaliation for Viola' s pseudonymous Truthseeker Account comment, Defendant

   Benton sought to exact revenge and inflict harm on Viola personally and professionally

   by publishing a string of harassing and disparaging statements about her to his Twitter

   account (the "Twitter Statements") which revealed her identity in association with the

   Truthseeker Account. The Twitter Statements are attached hereto as Exhibit G.

33. Defendant Benton's Twitter account had thousands of followers at the time he

   published the Twitter Statements and his Twitter account description stated in part, "I

   run @niemanlab at Harvard."




                                         7
 Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 8 of 18




34. Upon information and belief, Defendant Benton's animus toward Viola was motivated

   by his disdain for, and disagreement with, right leaning political views, such as those

   expressed by the Truthseeker Account.

35. Neither Viola's identity in association with the "Truthseeker Account" nor her identity

   as it related to her comment to the Article was of legitimate public interest or

   newsworthy.

36. Defendant Benton willfully and intentionally named Viola in his Twitter Statements to

   criticize, embarrass, and otherwise harass Viola.

37. The Twitter Statements also included mentions directed to the usemames of other

   Twitter users. Twitter mentions are a form of direct public communication with other

   Twitter users and generate a notification from Twitter to the recipient that their

   usemarne has been included within a tweet.

38. Defendant Benton directed the mentions within the Twitter Statements to the Twitter

   Accounts of Viola's employer, Temple University, the Dean of Temple University's

   Klein College of Media and Communication, David Boardman, and two Temple

   University journalism professors, Aron Pilhofer and Brian Creech.

39. The Twitter Statements including the following:

   a. "I think that this attitude -    permanently rejecting a news source because it

       accurately reports something you don't like -      is exactly what you want in a

       journalism professor, yes? Also, spell our name right, Francesca Viola of

       Temple University."




                                        8
 Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 9 of 18




   b. "For what it's worth, Temple journalism professor Francesca Viola also believes

        Seth Rich was murdered by Hillary Clinton and the DNC";

   c. " She also believes @DRUDGE_REPORT has sold out to the libs";

   d. " She' s also not a particular fan of Muslims, it seems";

   e. "She seems to lack a basic understanding of the First Amendment and is upset that

        @Philly Inquirer doesn't 'give readers a chance to express any anti-Muslim or anti-

        immigrant sentiments' or comment on ' crimes involving African Americans"; and

   f.   "Oh, she also believes that Trump actually won the *real* popular vote, which was

        warped by ' some illegal votes cast in California"

   g. Basically, Francesca Viola of @TempleUniv is pretty much exactly what you want

        in a journalism professor. Cc: @dlboardman @pilhofer @brcreech

40. In order to harm Viola's reputation, Defendant Benton selectively published statements

   from the Truthseeker account in a manner which created the false impression that she

   is a racist and islamophobic.

41. According to Merriam-Webster.com, this practice of publicly identify[ing] or

   publish[ing] private information about (someone) especially as a form of punishment

   or revenge" is defined as "doxxing."

42. Defendant Benton's efforts to dox Viola were a violation of the Harvard University

   Privacy Statement, the BRD and the BRDPS .

43. Defendant Benton' s Twitter Statements were published to his thousands of Twitter

   followers and drew numerous comments, many of which were critical of his doxxing

   of Viola.




                                          9
Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 10 of 18




44. After receiving criticism for doxxing Viola from his Twitter followers , including other

   journalists, Defendant Benton published an apology on Twitter, attached hereto as

    Exhibit H, on May 9, 2018 stating that he "regret[ ed his] error in judgment."

   Defendant Benton did not remove the Twitter Statements and they remain online and

    accessible to anyone.

45. Defendant Benton' s doxxing of Viola also drew immediate media attention which

   generated numerous articles about Viola that appeared in print and online as well as

   broadcast news coverage.

46. Viola immediately became a social pariah at Temple and within her community.

   Several of her colleagues demanded that she be fired and published an editorial which

   was critical of Viola in the Temple University School newspaper. Viola was also

   ostracized during faculty meetings and on campus.

47. As a result of Defendant Benton's actions, Viola lost her job at Temple and suffered

   extreme humiliation, a loss of her hard-earned reputation, and severe emotional distress

   for which she has sought counseling.


             Count I: Invasion of Privacy-Publication of Private Facts


48. Viola realleges and reavers the Preceding Paragraphs as if fully rewritten and restated

   herein.

49. Pursuant to the BRDPS, the BRD, as well as the Privacy Statement maintained by

   Defendant Harvard on its own website, Viola had a reasonable expectation that her

   identity would remain anonymous while posting a comment to the Article using a

   pseudonymous Discus account.




                                        10
Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 11 of 18




50. Prior to Defendant Benton' s doxxing of Viola, her association with the Truthseeker

   account had not been made public.

51. Defendant Benton intentionally abused his administrative access to the Plaintiff's email

   address to discover the private fact of her true identity in association with the

   Truthseeker account.

52. Defendant Benton proceeded to take this wrongly obtained personal information and

   publish the Twitter Statements online using his Twitter profile.

53. Defendant Benton did so to humiliate, harass, and cause harm to Plaintiff.

54. The subject of Plaintiff's posts was a matter of her own private opinion and was not a

   matter of public concern.

55 . The posting of her private identity and information regarding her employment and

   employer were highly offensive to Plaintiff, because she reasonably expected her

   identity to remain private and her speech was anonymous.

56. Defendant Benton's actions have caused Plaintiff outrage, great mental anguish,

   humiliation and continue to harm her professional standing.

57. Defendant Benton undertook these actions during the course and scope of his

   employment with Defendant Harvard.


           Count II: Invasion of Privacy-Intrusion upon Seclusion


58. Plaintiff realleges and reavers the preceding Paragraphs as if fully rewritten and

   restated herein.

59. On or about May 4, 2018, Defendant Benton intentionally, and without authorization,

   invaded the privacy of Plaintiff by abusing his administrative access on the website

   Disqus to gain access to Plaintiff's identity.

                                         11
Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 12 of 18




60. Defendant Benton, at the time of the intrusion, was acting within the course and scope

   of his employment with Defendant Harvard University.

61. After the intrusion, Defendant Benton intentionally published the information he

   accessed about Plaintiff to his Twitter account in the Twitter Statements to harass and

   otherwise embarrass Plaintiff.

62. This abuse of administrative access was offensive to Plaintiff as she had a reasonable

   expectation of privacy in posting her comments on Disqus.

63. The profile created by Viola, and the subsequent comments, were private matters and

   not of public concern.

64. This intrusion by Defendant Benton has caused great mental anguish, harm and

   damages for Viola.


                   Count III: Invasion of Privacy-False Light


65. Viola realleges and reavers the preceding Paragraphs as if fully rewritten and restated

   herein.

66. Through publication of the Twitter Statements to his thousands of followers, Defendant

   Benton gave widespread publicity to matters concerning Viola that unreasonably place

   Viola in a false light before the public.

67. Defendant Benton selectively published the Twitter Statements in a manner to give the

   false impression that Viola is a racist and islarnophobic.

68. The false light in which Viola has been placed would be highly offensive to a

   reasonable person and continues to be highly offensive to Viola because she is not a

   racist or islarnophobic.




                                         12
Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 13 of 18




69. Defendant Benton knew that the Twitter Statements placed Viola in a false light or

   acted with reckless disregard as to the false impression which they created.

70. As a result of the false light in which she has been placed, Viola has suffered great

   mental anguish, harm and damages with the exact amount to be proven at trial.


                     Count IV: Defamation by Implication


71. Viola realleges and reavers the preceding Paragraphs as if fully rewritten and restated

   herein.

72. The Twitter Statements constitute defamation by implication as they are intentionally

   misleading concerning the character and beliefs of Viola and selectively published for

   the purpose of destroying Viola' s reputation and standing in the community by

   inferring that she is a racist and islamophobic.

73. In furtherance of his efforts, Defendant Benton not only published the Twitter

   Statements to his thousands of followers, he maliciously included Twitter mentions to

   the Twitter accounts of her employer, her school dean, and her colleagues, in order to

   deter them from associating with her.

74. The Twitter Statements constitute libel per seas they are false, defamatory and impugn

   Viola in her trade and profession.

75 . Defendant Benton authored and published the Twitter Statements on the Internet

   without privilege or authorization.

76. The Twitter Statements were read by visitors of the Internet throughout the State of

   Pennsylvania and the United States, including but not limited to Viola' s employer, her

   colleagues, her students, and other members of her community.




                                         13
 Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 14 of 18




77. Viola is informed and believes and, upon that basis, assert that the Twitter Statements

   were written and published with malice in that those publications were made with

   knowledge of the false impression they would create, or with reckless disregard as to

   the same.

78. As a direct and proximate result of Defendant Benton' s actions, Viola has suffered

   significant reputational harm and sustained actual damages including, but not limited

   to, mental anguish, loss of income, lost productivity, expenses incurred, and loss of

   intangible assets in an amount to be proven at trial.


                          Count V: Breach of Contract


79. Viola realleges and reavers the preceding Paragraphs as if fully rewritten and restated

   herein.

80. On May 4, 2018, and at all times material herein, the website niemanlab.org was

   governed by the Privacy Statement maintained by Defendant Harvard on its main

   website. The Privacy Statement assures users that while data may be collected by the

   website and potential third parties, the user' s identity will remain anonymous.

81 . The Privacy Statement also assures users that the data collected will not be shared

   without the user's permission.

82. Nieman Lab utilized the third party Disqus to administer and monitor the comments

   section on niemanlab.org and was bound by the BRDPS which prohibit the distribution

   of personal identifiable information and the intimidation of users of Disqus services.

83. Users of Disqus agree to the BRD prior to posting any comments and pursuant to the

   BRD, the distribution of personal identifiable information and targeted harassment is

   prohibited.

                                        14
 Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 15 of 18




84. Viola reasonably relied upon the assurances of the Harvard Privacy Policy and the

   Disqus Policies when accessing and commenting on the website.

85. Defendant Benton breached the contracts created by both the Harvard Privacy Policy

   and the Disqus policies by abusing his access as administrator to invade Viola's privacy

   and violate her right to anonymity by publishing her identity and identifying

   information about her employer and colleagues on his Twitter account.

86. At all times Defendant Benton was acting within the course and scope of his

   employment with Defendant Harvard.

87. As a result of Defendant Benton' s breach of these contracts, Viola has suffered

   damages in an amount to be proven at trial.


                         Count VI: Promissory Estoppel


88 . Viola realleges and reavers the preceding paragraphs as if fully rewritten and restated

   herein.

89. By posting the promise that a user' s identity will be kept anonymous while users are

   accessing their website, Defendant Harvard created in users a reasonable reliance of

   anonymity to promote the use of its website.

90. Viola relied, to her detriment, upon that promise of anonymity and accessed the website

   and comments section under a pseudonym.

91. Viola' s reliance was reasonable and foreseeable.

92. Defendant Benton intentionally breached this promise by posting Viola's personal

   information in the Twitter Statements.

93 . Defendant Benton was acting within the course and scope of his employment with

   Defendant Harvard at the time he breached this promise.

                                         15
Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 16 of 18




94. As a direct and proximate result of this broken promise, Viola has suffered damages in

   an amount to be proven at trial.


             Count VII: Intentional Infliction of Emotional Distress

95 . Viola realleges and reavers the preceding paragraphs as if fully rewritten and restated

   herein.

96. Defendant Benton maliciously published the Twitter Statements to his thousands of

   Twitter followers for the purpose of intimidating and harassing Viola, disrupting her

   relationship with her employer, and destroying her reputation and standing in the

   community because he disagreed with viewpoints she expressed anonymously online.

97. Defendant Benton's actions were undertaken with the intent to cause, or in disregard

   of a substantial probability of causing severe emotional distress to Viola.

98. It is highly foreseeable that a causal connection would exist between the deliberate and

   malicious targeted harassment that Defendant directed toward Viola and the resulting

   injury to Viola of severe emotional distress.

99. As a direct and proximate result of Defendant Benton's intentional infliction of

   emotional distress, Viola has suffered physical and mental harm and other damages

   with the exact amount to be proven at trial.

        Count VIII: Tortious Interference with Contractual Relations

100.   Viola realleges and reavers the preceding paragraphs as if fully rewritten and

   restated herein.

101.   Viola had an existing contractual relationship with her employer, Temple

   University and had a reasonable expectation of a future professional relationship with




                                        16
       Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 17 of 18




            Temple based on her excellent job performance and previous renewals of her teaching

            contract.

       102.    Defendant Benton was aware of Viola' s existing professional relationship with

            Temple University.

       103.    Defendant Benton intentionally and improperly interfered with Viola's existing

            relationship with her employer by unlawfully authoring and publishing the Twitter

            Statements without justification.

       104.    As a direct and proximate result of Defendant Benton's unlawful interference,

            Viola lost her teaching position with Temple University and has suffered damages in

            an amount to be proven at trial.


WHEREFORE, Plaintiff Francesca Viola, demands judgment against Defendants, as follows:

      (a)      Permanent deletion of the Twitter Statements which name or make reference to

               Viola.

      (b)      A statement posted to Defendant Benton's Twitter account and the Nieman Lab

               website admitting the breach of the websites' user agreements and a public apology

               to Viola.

      (c)      Actual and/or compensatory damages, and punitive damages where available, in an

               amount exceeding $150,000.00 with the exact about to be proven at trial;

      (d)      Costs of this action, reasonable attorney fees, and pre- and post-litigation interest

               at the maximum rate provided by law;

      (e)      For any and all other relief to which the Court determines Plaintiff is entitled.




                                                 17
Case 1:21-cv-10426-LTS Document 1 Filed 03/16/20 Page 18 of 18




                            Respectfully submitted,




                                id P. Heim, sqm e
                            1524 Locus Street
                            Philadelphia, PA 19102
                            Telephone: (215) 735-3900
                            Facsimile: (215) 735-2455
                            E-Mail: dheirn@bochettoandlentz.com

                            Attorney for Plaintiff, Francesca Viola


                            MINCLLC
                            Aaron M. Mine (0086718)*
                            Dorrian H. Horsey (0081881 )*
                            200 Park Ave., Suite 200
                            Orange Village, OH 44122
                            Telephone: (216) 373-7706
                            Facsimile: (440) 792-5327
                            E-Mail: arninc@rninclaw.com
                                    dhorsey@rninclaw.corn

                            Attorneys for Plaintiff Francesca Viola
                            *Pro hac vice admission pending




                              18
